Citation Nr: 1758500	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-39 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970, including service in Vietnam. He died in March 2008. The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Winston-Salem Regional Office (RO) of the Department of Veterans' Affairs (VA).

This matter was previously before the Board in February 2012, at which time it was denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 memorandum decision, the Court set aside the Board's decision and remanded the matter of entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran died in April 2008. Lung cancer due to liver cancer due to colon cancer was listed as the underlying cause of death. 

2.  With resolution of the doubt in favor of the appellant, the Veteran's colon cancer was etiologically related to his exposure to herbicides in service. 


CONCLUSION OF LAW

With resolution of the doubt in favor of the Appellant, the criteria for a grant of service connection for the cause of the Veteran's death are approximated. 38 U.S.C.A. § 1101, 1110, 1116, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the appellant's claim is presently granted, no further discussion of the VCAA is necessary.  

Law and analysis 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303 (a). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include lung cancer) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service, unless the evidence supports a conclusion that the disease was not incurred as a result of exposure to an herbicide. 38 C.F.R. § 3.307. 3.309(e). Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). A service-connected disability is considered the "principal" (primary) cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312 (b). A "contributory" cause of death is inherently one not related to the principal cause. 38 C.F.R. § 3.312 (c). A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death", or "aided or lent assistance to the production of death." Id. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102.

The Veteran's death certificate shows that he passed away on April 8, 2008. Lung cancer due to liver cancer due to colon cancer was listed as the cause of death, with lung cancer listed as the immediate cause of death and colon cancer listed as the underlying cause of death.

The Veteran served in Vietnam.  Therefore, he is presumed to have been exposed to herbicides during service.  However, colon cancer is not a disease for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis. See 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e). 

However, this does not end the Board's inquiry. The lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis. 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.304 (d). Moreover, in direct appeals, all filings must be read in a liberal manner, and Board must review all issues reasonably raised from a liberal reading of all documents in the record. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); EF v. Derwinski, 1 Vet. App. 324, 326 (1991). The Board will therefore consider entitlement to service connection for colon cancers on a direct basis. 

While both the Veteran's and appellant's initial claims of service connection and for cause of death focused on the Veterans lung cancer, the appellant has recently submitted an opinion in which D.G., MSPH, PhD, an occupational and environmental epidemiologist, concluded that his colon cancer was as least as likely as not to have been caused by his exposure to Agent Orange in service.  Specifically, Dr. G. opined:

"The epidemiology of colon cancer associated with exposure to Agent Orange in Vietnam, coupled with the evidence from manufacturing phenoxy herbicides and from other industrial studies in which dioxin contributes to exposure, shows elevated risk of colon cancer is in the range from 1.1 to 2.6. In some studies the findings were statistically significant and in others not so. Thus, it is at least as likely as not that there is a positive association between colon cancer and service in Vietnam for veterans in general. 

Looking specifically at [the Veteran] that he was a vegan, that he had no civilian job exposure to pesticides or herbicides, no family history of colon cancer, and that he was an ex-smoker are all significant factors. That he was engaged in combat could also be significant to indicate increased exposure. Thus [the Veteran's] risk for colon cancer was less likely than the general population of males, suggesting that his exposure during his service in Vietnam was even more significant than that of the average Vietnam veteran."

In support of his opinion, the Dr. G. cited several studies, including one of Australian veterans who served in Vietnam and were exposed to herbicides and showed an elevated incidence of colon cancer.  

A VA medical opinion was also sought regarding causation.  In June 2017, a VA hematologist opined that he was "not familiar with any objective evidence that colon or rectal cancer, or the propensity to form liver metastases from colorectal primary sites, are related to Agent Orange exposure."

There are no other medical opinions for or against the appellant's contention that the Veteran's colon cancer is related to his Agent Orange exposure or that lung cancer was a primary cancer.  As the VA examiner did not provide an opinion or cite to any supporting medical literature, the Board finds his opinion regarding whether colon cancer was related to Agent Orange exposure to be not probative.  However, the private opinion by Dr. G. contained an opinion supported by a rationale and medical studies.  Therefore, with resolution of the doubt in favor of the appellant, the Veteran's colon cancer was caused by exposure to herbicides.  As colon cancer was the primary contributor to the Veteran's death, service connection for cause of death is granted.  


ORDER

Service connection for cause of death is granted.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


